DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The closest prior art is considered to be previously cited Alur et al. (US Patent Application Publication 2010/0324110). Alur et al. discloses bioerodible compositions that can be implanted into body cavities as a liquid or semi-liquid and then which solidify upon exposure therein (abstract).  By using a combination of xanthan gum and particular poloxamers, this implant allows for self-solidification and then elution of drugs (paragraph [8]).  The implantable composition this allows for elution of the drug at predictable rates, provides a barrier against entry of pathogens, and is completely cleared and excreted by the body by normal pathways of elimination (id.).
However, the claimed invention provides for unexpected advantages which overcome the obviousness rejection of record. As shown by the evidence provides, the claimed formulation provides unexpectedly long relief of pain with only one application of the lidocaine-containing formulation while having the lidocaine at a lower concentration. This effect is not taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699